UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 9, 2007 Hooper Holmes, Inc. (Exact name of registrant as specified in charter) New York 1-9972 22-1659359 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 170 Mt. Airy Road, Basking Ridge, New Jersey 07920 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code(908) 766-5000 Not Applicable (Former names or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02 Results of Operations and Financial Condition On November 9, 2007, Hooper Holmes, Inc. (the “Company”) issued a press release announcing its operating results and financial condition for the quarter ended September 30, 2007. Item 2.01 Completion of Acquisition of Disposition of Assets On November 9, 2007, the Company conducted a conference call during which the Company’s Chief Executive Officer and Chief Financial Officer discussed the Company’s results of operations for the quarter ended September 30, 2007 and the Company’s financial condition as of that date. Item 9.01Financial Statements and Exhibits (d) Exhibits 99.1Press Release, dated November 9, 2007, regarding the Company’s results of operations for the quarter ended September 30, 2007 and financial condition as of such date. 99.2Transcript of the conference call, held November 9, 2007, covering the Company’s results of operations for the quarter ended September 30, 2007 and financial condition as of that date. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hooper Holmes, Inc. Date:November 13, 2007 By: /s/ Michael J. Shea Michael J. Shea Senior Vice President, Chief Financial Officer and Treasurer 2
